       Case 3:19-cv-00476-RV-EMT Document 9 Filed 04/20/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

TERRA CARROLL,
    Plaintiff,

vs.                                                   Case No.: 3:19cv476/RV/EMT

FLORIDA STATE HOSPITAL, et al.,
     Defendants.
________________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated March 19, 2020 (ECF No. 8). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections under Title 28, United States Code, Section 636(b)(1). No objections

have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2. Plaintiff’s § 1983 claims are DISMISSED WITH PREJUDICE for

Plaintiff’s failure to state a claim upon which relief can be granted.

      3. Plaintiff’s state law claims are DISMISSED WITHOUT PREJUDICE.
        Case 3:19-cv-00476-RV-EMT Document 9 Filed 04/20/20 Page 2 of 2



                                                                    Page 2 of 2

       4. The Clerk is directed to close the file.

       DONE AND ORDERED this 20th day of April 2020.



                                  /s/ Roger Vinson                /
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv476/RV/EMT
